Case 6:19-cv-01633-WWB-LRH Document 22 Filed 09/18/19 Page 1 of 3 PageID 281



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

SUSAN CALLAGHAN, individual and on
behalf of all those similarly situated,

        Plaintiff,                                                    Case No: 6:19-cv-1633-Orl-78LRH

vs.

TRAVELERS COMMERCIAL INSURANCE
COMPANY,

        Defendant.
                                                    /

                        NOTICE OF PENDENCY OF OTHER ACTIONS

        In accordance with Local Rule 1.04(d), I certify that the instant action:

  X     IS               related to pending or closed civil or criminal case(s) previously filed in
                         this Court, or any other Federal or State Court, or administrative agency as
                         indicated below:

Plaintiff asserts that the case below raises a few of (but not the majority of) the issues raised in this

case. Furthermore, although the case below names a number of Travelers entities as defendants, it

does not name as a defendant, Travelers Commercial Insurance Company, the defendant in this

case.


                         •   R-Devie, Inc. et al v. The Travelers Companies, Inc et al, 6:19-cv-
                             01050-WWB-LR, pending in the United States District Court, Middle
                             District of Florida, filed June 06, 2019.


        IS NOT           related to any pending or closed civil or criminal case(s) previously filed
                         with this Court, or any other Federal or State court, or administrative
                         agency.




 Callaghan v. Travelers Commercial Insurance Company – Class Action                            Page 1 of 3
 USDC Civil Case No.: 6:19-cv-01633-WBB-LRH
 - Notice of Pendency of Other Actions
Case 6:19-cv-01633-WWB-LRH Document 22 Filed 09/18/19 Page 2 of 3 PageID 282



        I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon

each party no later than fourteen days after appearance of the party.

Dated: September 18, 2019                          Respectfully Submitted,

                                                   /s/ Craig E. Rothburd
                                                   Craig E. Rothburd, Esquire FBN 49182
                                                   CRAIG E. ROTHBURD, P.A.
                                                   Primary Email:       craig@rothburdpa.com
                                                   Secondary Email:     maria@rothburdpa.com
                                                   320 W. Kennedy Blvd., Suite 700
                                                   Tampa, FL 33606
                                                   Telephone: (813) 251-8800

                                                   and

                                                   Scott R. Jeeves, Esquire FBN 0905630
                                                   Primary Email: sjeeves@jeeveslawgroup.com
                                                   Secondary Email: khill@jeeveslawgroup.com
                                                   rmandel@jeevesmandellawgroup.com
                                                   THE JEEVES LAW GROUP, P.A.
                                                   954 First Avenue North
                                                   St. Petersburg, FL 33705
                                                   Telephone: (727) 894-2929

                                                   and

                                                   Casim Adam Neff, Esquire FBN 94030
                                                   Neff Insurance Law, PLLC
                                                   P.O. Box 15063
                                                   St. Petersburg, FL 33733-5063
                                                   Telephone: (727) 342-0617
                                                   Primary: cneff@neffinsurancelaw.com

                                                   and

                                                   Alec H. Schultz, Esq. FBN 35022
                                                   LEÓN COSGROVE, LLP
                                                   255 Alhambra Circle, Suite 800
                                                   Coral Gables, FL 33134
                                                   Telephone: (305) 740-1975
                                                   Primary: aschultz@leoncosgrove.com

                                                   and

 Callaghan v. Travelers Commercial Insurance Company – Class Action                       Page 2 of 3
 USDC Civil Case No.: 6:19-cv-01633-WBB-LRH
 - Notice of Pendency of Other Actions
Case 6:19-cv-01633-WWB-LRH Document 22 Filed 09/18/19 Page 3 of 3 PageID 283




                                                   Edward H. Zebersky, Esq. FBN 0908370
                                                   Mark S. Fistos, Esq. FBN 909191
                                                   ZEBERSKY PAYNE, LLP
                                                   110 S.E. 6th Street, Suite 210
                                                   Ft. Lauderdale, FL 33301
                                                   Telephone: (954) 989-6333
                                                   Primary: ezebersky@zpllp.com;
                                                   mfistos@zpllp.com; ndiaz@zpllp.com

                                                   and

                                                   Kenneth W. DeJean (La. Bar Roll No. 4817)
                                                   417 W. University Avenue (70506)
                                                   Post Office Box 4325
                                                   Lafayette, Louisiana 70502
                                                   Tel: (337) 235-5294
                                                   Fax: (337) 235-1095
                                                   kwdejean@kwdejean.com

                                                   Attorneys for Plaintiff and the Class

                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY on this 18th day of September 2019, I electronically filed the

foregoing with the Clerk of Court by using the Court’s CM/ECF system that will send a notice of

electronic filing to:

        Kyle A. Diamantas, Esq.
        kdiamantas@bakerdonelson.com
        Hal Kemp Litchford
        hlitchford@bakerdonelson.com
        Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
        Ste 2900
        200 S Orange Ave
        Orlando, FL 32801
        407/422-6600
        Fax:407/422-6600


                                                      /s/Craig E. Rothburd________________



 Callaghan v. Travelers Commercial Insurance Company – Class Action                        Page 3 of 3
 USDC Civil Case No.: 6:19-cv-01633-WBB-LRH
 - Notice of Pendency of Other Actions
